Exhibit 10.2
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 4th day
of March, 2014, by and between MOBIVITY HOLDINGS CORP., a Nevada corporation
(the “Company”), and each individual or entity named on the Schedule of Buyers
attached hereto (each such individual or entity, individually, a “Buyer” and all
of such individuals or entities, collectively, the “Buyers”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to each Buyer, and each Buyer, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:
 
ARTICLE I
RECITALS, EXHIBITS, SCHEDULES
 
The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.
 
ARTICLE II
DEFINITIONS
 
For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:
 
2.1 “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
2.2 “Assets” means all of the properties and assets of the Company or of its
wholly owned subsidiary, Mobivity, Inc. (“Operating Sub”), whether real,
personal or mixed, tangible or intangible, wherever located, whether now owned
or hereafter acquired.
 
2.3 “Claims” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.
 
2.4 “Common Stock” means the Company’s common stock, $0.001 par value per share.
 
2.5 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 
-1-

--------------------------------------------------------------------------------

 

2.6 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.
 
2.7 “Encumbrance” means any lien, security interest, pledge, mortgage, easement,
leasehold, assessment, tax, covenant, restriction, reservation, conditional
sale, prior assignment, or any other encumbrance, claim, burden or charge of any
nature whatsoever.
 
2.8 “Environmental Requirements” means all Laws and requirements relating to
human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.
 
2.9 “Escrow Agent” shall mean Wilmington Trust Company, National Association.
 
2.10 “Escrow Agreement” shall mean that certain Escrow Agreement entered into
between the Company and the Escrow Agent in the form attached hereto as Exhibit
A.
 
2.11 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
2.12 “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.
 
2.13 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.
 
2.14 “Hazardous Materials” means: (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCB’s);
(ii) any chemicals, materials, substances or wastes which are now or hereafter
become defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants” or words
of similar import, under any Law; and (iii) any other chemical, material,
substance, or waste, exposure to which is now or hereafter prohibited, limited
or regulated by any Governmental Authority.
 
2.15 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.
 
2.16 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.
 
2.17 “Leases” means all leases for real or personal property.

 
-2-

--------------------------------------------------------------------------------

 

2.18 “Material Adverse Effect” means with respect to the event, item or question
at issue, that such event, item or question would not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement or any of the Transaction Documents; (ii) a
material adverse effect on the results of operations, Assets, business or
condition (financial or otherwise) or prospects of the Company or any of its
subsidiaries, either individually or taken as a whole; (iii) a material adverse
effect on the Company’s or its subsidiaries’ ability to perform, on a timely
basis, its or their respective Obligations under this Agreement or any
Transaction Documents; or (iv) a material adverse effect on the Buyer’s ability
to sell or dispose of any of the Shares, whether on the Principal Trading
Market, or otherwise, in accordance with applicable securities Laws.
 
2.19 “Material Contract” shall mean any Contract to which the Company or
Operating Sub is a party or by which the Company or Operating Sub, or any of
their Assets, are bound and which: (i) involves aggregate payments of
Twenty-Five Thousand Dollars ($25,000) or more to or from the Company or
Operating Sub, as the applicable, following the date of this Agreement; (ii)
involves delivery, purchase, licensing or provision, by or to the Company or
Operating Sub, as applicable, following the date of this Agreement, of any
goods, services, assets or other items having a value (or potential value) over
the term of such Contract of Twenty-Five Thousand Dollars ($25,000) or more or
is otherwise material to the conduct of the Company’s or Operating Sub’s
business as now conducted and as contemplated to be conducted in the future;
(iii) involves a Lease; (iv) imposes any guaranty, surety or indemnification
Obligations on the Company or Operating Sub; or (v) prohibits the Company or
Operating Sub from engaging in any business or competing anywhere in the world.
 
2.20 “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.
 
2.21 “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).
 
2.22 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.
 
2.23 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.
 
2.24 “Placement Agent” means Emerging Growth Equities, Ltd.
 
2.25 “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets, including the
Bulletin Board and Pink Sheets, the NYSE Euronext or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.
 
2.26 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.
 
2.27 “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.
 
2.28 “Registration Rights Agreement” means the Registration Rights Agreement,
dated the date hereof, among the Company and the Buyers, in the form of Exhibit
B attached hereto.
 
2.29 “SEC” means the United States Securities and Exchange Commission.

 
-3-

--------------------------------------------------------------------------------

 
 
2.30 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
2.31 “Shares” means up to Five Million Four Hundred Fifty-Four Thousand Five
Hundred Forty-Five (5,454,545) shares of Common Stock issued or issuable to the
Buyers pursuant to this Agreement.
 
2.32 “SmartReceipt” means SmartReceipt, Inc., a Delaware corporation.
 
2.33 “SmartReceipt Acquisition” means the acquisition of substantially all of
the assets of SmartReceipt by the Company, or any wholly-owned subsidiary of the
Company, substantially in accordance with the terms set forth in the Disclosure
Schedules (as such term is defined in Article VI).
 
2.34 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.
 
2.35 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.
 
2.36 “Transaction Documents” means this Agreement and the Registration Rights
Agreement executed in connection with the transactions contemplated hereunder.
 
ARTICLE III
INTERPRETATION


In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation.”
 
ARTICLE IV
PURCHASE AND SALE


       4.1 Sale and Issuance of Shares.  Subject to the terms and conditions of
this Agreement, each Buyer agrees, severally and not jointly, to purchase, and
the Company agrees to sell and issue to each Buyer, the number of Shares set
forth in the column designated “Number of Common Shares” opposite such
Investor’s name on the Schedule of Buyers, which in the aggregate shall equal up
to Six Million Dollars ($6,000,000) of Shares, at a cash purchase price of $1.10
per share (the “Purchase Price”).  The Company’s agreement with each Buyer is a
separate agreement, and the sale and issuance of the Shares to each Buyer is a
separate sale and issuance.
 
4.2 Closing.
 
(a) The purchase, sale and issuance of the Shares shall take place at one or
more closings (each of which is referred to in this Agreement as a “Closing” and
the date of each is referred to in this Agreement as a “Closing Date”).  The
initial Closing (the “Initial Closing”) shall have a minimum total Purchase
Price of not less than Two Million Dollars ($2,000,000) (the “Minimum Purchase
Proceeds”).  The Initial Closing shall take place at the offices of Greenberg
Traurig, LLP, 3161 Michelson Drive, Suite 1000, Irvine, California 92612, or
such other location as the parties shall mutually agree, no later than the
second business day following the satisfaction or waiver of the conditions
provided in Articles VIII and IX of this Agreement (“Initial Closing Date”).

 
-4-

--------------------------------------------------------------------------------

 

(b) If less than all of the Shares are sold and issued at the Initial Closing,
then, subject to the terms and conditions of this Agreement, the Company may
sell and issue at one or more subsequent closings (each, a “Subsequent
Closing”), within 90 days after the Initial Closing, up to the balance of the
unissued Shares to such persons or entities as may be approved by the Company in
its sole discretion.  Any such sale and issuance in a Subsequent Closing shall
be on the same terms and conditions as those contained herein, and such persons
or entities shall, upon execution and delivery of the relevant signature pages,
become parties to, and be bound by, this Agreement and the other Transaction
Documents, without the need for an amendment to any of the Transaction Documents
except to add such person’s or entity’s name to the appropriate exhibit to such
Transaction Documents, and shall have the rights and obligations hereunder and
thereunder, in each case as of the date of the applicable Subsequent
Closing.  Each Subsequent Closing shall take place at such date, time and place
as shall be approved by the Company in its sole discretion.
 
4.3 Form of Payment; Delivery.  Each Buyer shall deliver to the Escrow Agent the
“Purchase Price” opposite such Buyer’s name on the Schedule of Buyers in the
form of wire transfers of immediately available U.S. funds. In accordance with
the terms of the Escrow Agreement, the Purchase Price collected by Escrow Agent
shall only be disbursed by the Escrow Agent to the Company upon Escrow Agent’s
receipt of the Minimum Purchase Proceeds and the close of the SmartReceipt
Acquisition.  Upon receipt of the Minimum Purchase Proceeds, the close of the
SmartReceipt Acquisition and notification to the Escrow Agent by the Company of
the satisfaction or waiver of the other conditions to Closing set forth in
Articles VIII and IX of this Agreement, the Escrow Agent shall disburse the
Purchase Price collected by the Escrow Agent, minus the fees to be paid directly
from the proceeds of such as set forth in the Escrow Agreement or as instructed
by the Company. If the Initial Closing does not occur by March 14, 2014, any
proceeds received by the Escrow Agent shall be returned to the Buyers without
interest or deduction and this Agreement shall be terminated.
 
4.4 Escrow Agreement. By signing this Agreement, each of the Buyers and the
Company agrees to all of the terms and conditions of the Escrow Agreement, and
acknowledges that no portion of the Purchase Price shall be released by the
Escrow Agent unless and until the Escrow Agent receive the Minimum Purchase
Proceeds and the terms of the release of such funds under the Escrow Agreement
are otherwise satisfied.
 
ARTICLE V
BUYERS’ REPRESENTATIONS AND WARRANTIES
 
Each Buyer represents and warrants to the Company, that:
 
5.1 Investment Purpose. Each Buyer is acquiring the Shares for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, each Buyer reserves the right to dispose of
the Shares at any time in accordance with or pursuant to an effective
registration statement covering such Shares or an available exemption under the
Securities Act.  The Buyer acknowledges that a legend will be placed on the
certificates representing the Shares in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.  SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.
 
5.2 Accredited Investor Status.  Each Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D, as promulgated under the
Securities Act.

 
-5-

--------------------------------------------------------------------------------

 

5.3 Reliance on Exemptions.  Each Buyer understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Company is relying in part upon the truth and accuracy of, and each Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of each Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of each Buyer to acquire the
Shares.
 
5.4 Information. Each Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company,
SmartReceipt and other information each Buyer deemed material to making an
informed investment decision regarding its purchase of the Shares, which have
been requested by each Buyer.  Buyer acknowledges that it has received and
reviewed (i) a copy of  the Company’s Prospectus dated August 29, 2013, which
was filed with the SEC on September 11, 2013, and all reports subsequently filed
by the Company and (ii) the SmartReceipt Executive Summary dated February 28,
2014.  Each Buyer and its advisors, if any, have been afforded the opportunity
to ask questions of the Company and its management. Neither such inquiries, nor
any other due diligence investigations conducted by any Buyer or its advisors,
if any, or its representatives, shall modify, amend or affect each Buyer’s right
to rely on the Company’s and Operating Sub’s representations and warranties
contained in Article VI below.  Each Buyer understands that its investment in
the Shares involves a high degree of risk.  Each Buyer is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Buyer to obtain information
from the Company in order to evaluate the merits and risks of this
investment.  Each Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Shares.
 
5.5 No Governmental Review. Each Buyer understands that no United States federal
or state Governmental Authority has passed on or made any recommendation or
endorsement of the Shares, or the fairness or suitability of the investment in
the Shares, nor have such Governmental Authorities passed upon or endorsed the
merits of the offering of the Shares.
 
5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of each Buyer and is a valid and
binding agreement of each Buyer, enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
5.7 General Solicitation.  The Buyer is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.  The Buyer represents that it has a
relationship preceding its decision to purchase the Shares with the Company or
the Placement Agent.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company and Operating Sub each hereby makes the following representations and
warranties to the Buyer:
 
6.1 Subsidiaries.  Except for a one hundred percent (100%) ownership in
Operating Sub, the Company has no subsidiaries and the Company does not own,
directly or indirectly, any outstanding voting securities of or other interests
in, or have any control over, any other Person.  With respect to Operating Sub,
all representations and warranties in this Article VI and elsewhere in this
Agreement shall be deemed repeated and re-made from and by Operating Sub, as if
such representations and warranties were independently made by Operating Sub, in
this Agreement (but modified as necessary in order to give effect to the intent
of the parties that such representation and warranty is being made by the
Operating Sub, rather than the Company, as applicable).  In addition, each
representation and warranty contained in this Article VI or otherwise set forth
in this Agreement shall be deemed to mean and be construed to include the
Company and each of its subsidiaries, as applicable, regardless of whether each
of such representations and warranties in Article VI specifically refers to the
Company’s subsidiaries or not.

 
-6-

--------------------------------------------------------------------------------

 

6.2 Organization.  The Company and its subsidiaries are corporations, duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which they are incorporated.  The Company has the full corporate
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted.  The Company is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its Assets or properties requires such qualification, except to the
extent that failure to so qualify will not result in a Material Adverse Effect.
 
6.3 Authority and Approval of Agreement; Binding Effect.  The execution and
delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Shares, have been duly and validly authorized and
approved by Company and its board of directors pursuant to all applicable Laws
and no other corporate action or Consent on the part of Company, its board of
directors, stockholders or any other Person is necessary or required by the
Company to execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Shares.  This Agreement
and each of the Transaction Documents have been duly and validly executed by
Company (and the officer executing this Agreement and all such other Transaction
Documents is duly authorized to act and execute same on behalf of Company) and
constitute the valid and legally binding agreements of Company, enforceable
against Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
6.4 Capitalization.  Immediately prior to the Initial Closing, the authorized
capital stock of the Company will consist of 50,000,000 shares of Common Stock,
of which 16,319,878 shares of Common Stock are issued and outstanding.  All of
such outstanding shares have been validly issued and are fully paid and
nonassessable.  The Common Stock is currently quoted on the OTCQB Market under
the trading symbol “MFON”.  The Company has received no notice, either oral or
written, with respect to the continued eligibility of the Common Stock for
quotation on the Principal Trading Market, and the Company has maintained all
requirements on its part for the continuation of such quotation.  Except as set
forth on Schedule 6.4, no shares of Common Stock are subject to preemptive
rights or any other similar rights or any Encumbrances suffered or permitted by
the Company.  Except as set forth on Schedule 6.4, as of the date hereof:
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or Contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries;
(collectively, “Derivative Securities”); (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other Contracts or
instruments evidencing indebtedness of the Company or any of its subsidiaries,
or by which the Company or any of its subsidiaries is or may become bound;
(iii) there are no outstanding registration statements with respect to the
Company or any of its securities; (iv) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except pursuant to
this Agreement); (v) there are no financing statements securing obligations
filed in connection with the Company or any of its Assets; (vi) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein; and (vii) there are no
outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company.  Except as
set forth on Schedule 6.4, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.  Schedule 6.4 sets forth a
detailed calculation of the total number of shares of Common Stock outstanding
as of the date hereof assuming (i) the issuance of 5,454,545 Shares pursuant to
this Agreement; (ii) the issuance of shares of Company stock to SmartReceipt or
its shareholders at the closing of the SmartReceipt Acquisition, (iii) the
exercise in full of all outstanding Derivative Securities taking into account
all applicable anti-dilution or similar adjustments or rights, including without
limitation those resulting from the issuance of Shares pursuant to this
Agreement; and (iv) the exercise of all Derivative Securities authorized for
issuance, but not yet issued, under any plan of the Company.

 
-7-

--------------------------------------------------------------------------------

 

6.5 No Conflicts; Consents and Approvals.  The execution, delivery  and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Shares, will not: (i) constitute a violation of or
conflict with any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents;
(ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any Contract to which Company is a party or by
which any of its Assets or properties may be bound; (iii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, any Judgment; (iv) constitute a violation of,
or conflict with, any Law (including United States federal and state securities
Laws and the rules and regulations of any market or exchange on which the Common
Stock is quoted); or (v) result in the loss or adverse modification of, or the
imposition of any fine, penalty or other Encumbrance with respect to, any Permit
granted or issued to, or otherwise held by or for the use of, Company or any of
Company’s Assets.  The Company is not in violation of its articles of
incorporation, bylaws or other organizational or governing documents and the
Company is not in default or breach (and no event has occurred which with notice
or lapse of time or both could put the Company in default or breach) under, and
the Company has not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any Contract to which the Company is a party or by which any
property or Assets of the Company are bound or affected.  Except as specifically
contemplated by this Agreement, the Company is not required to obtain any
Consent of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its Obligations under this
Agreement or the Transaction Documents in accordance with the terms hereof or
thereof, or to issue and sell the Shares in accordance with the terms
hereof.  All Consents which the Company is required to obtain pursuant to the
immediately preceding sentence have been obtained or effected on or prior to the
date hereof.  The Company is not aware of any facts or circumstances which might
give rise to any of the foregoing.
 
6.6 Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.  Assuming the accuracy of the representations
and warranties of the Buyers set forth in Article V above, the offer and sale by
the Company of the Shares is exempt from: (i) the registration and prospectus
delivery requirements of the Securities Act; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.
 
6.7 SEC Documents; Financial Statements. The Common Stock is registered pursuant
to Section 12 of the Exchange Act and the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Exchange Act (all of the foregoing filed within the two (2)
years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension.  The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Buyers, and Buyers
acknowledge that each of them may retrieve all SEC Documents from such website
and each Buyer’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Buyers; provided, however, that if
any Buyer is unable to obtain any of such SEC Documents from such website at no
charge, as result of such website not being available or any other reason beyond
any Buyer’s control, then upon request from such Buyer, the Company shall
deliver to such Buyer true and complete copies of such SEC Documents.  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as such statements have been amended or updated in
subsequent filings prior the date hereof, which amendments or updates are also
part of the SEC Documents).

 
-8-

--------------------------------------------------------------------------------

 

As of their respective dates, the financial statements of the Company included
in the SEC Documents (“Financial Statements”) complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto. All of the Financial Statements have been
prepared in accordance with GAAP, consistently applied, during the periods
involved (except: (i) as may be otherwise indicated in such Financial Statements
or the notes thereto; or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary
statements), and fairly present in all material respects the consolidated
financial position of the Company as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).  To the
knowledge of the Company and its officers, no other information provided by or
on behalf of the Company to the Buyers which is not included in the SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in the light of
the circumstance under which they are or were made, not misleading.
 
6.8 Absence of Certain Changes.  Since the date the last of the SEC Documents
was filed with the SEC, none of the following have occurred:
 
(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or
 
(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by the Company other than in the Ordinary
Course of Business.
 
6.9 Absence of Litigation or Adverse Matters. That: (i) there is no Proceeding
before or by any Governmental Authority or any other Person, pending, or the
best of Company’s knowledge, threatened or contemplated by, against or affecting
the Company, its business or Assets; (ii) there is no outstanding Judgments
against or affecting the Company, its business or Assets; (iii) the Company is
not in breach or violation of any Contract; and (iv) the Company has not
received any material complaint from any customer, supplier, vendor or employee.
 
6.10 Liabilities and Indebtedness of the Company.  The Company does not have any
Obligations of any nature whatsoever, except: (i) as disclosed in the Financial
Statements; or (ii) Obligations incurred in the Ordinary Course of Business
since the date of the last Financial Statements filed by the Company with the
SEC which do not or would not, individually or in the aggregate, exceed Ten
Thousand Dollars ($10,000) or otherwise have a Material Adverse Effect.
 
6.11 Title to Assets.  The Company has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Company as presently conducted, free and clear of all
Encumbrances or restrictions on the transfer or use of same.  Except as would
not have a Material Adverse Effect, the Company’s Assets are in good operating
condition and repair, ordinary wear and tear excepted, and are free of any
latent or patent defects which might impair their usefulness, and are suitable
for the purposes for which they are currently used and for the purposes for
which they are proposed to be used.
 
6.12 Real Estate.
 
(a) Real Property Ownership.  The Company does not own any Real Property.
 
(b) Real Property Leases.  Except for the Leases described in the SEC Documents
(the “Company Leases”), the Company does not lease any other Real
Property.  With respect to each of the Company Leases: (i) the Company has been
in peaceful possession of the property leased thereunder and neither the Company
nor the landlord is in default thereunder; (ii) no waiver, indulgence or
postponement of any of the Obligations thereunder has been granted by the
Company or landlord thereunder; and (iii) there exists no event, occurrence,
condition or act known to the Company which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Company Leases, or any of them, or have a Material Adverse
Effect on the business of the Company, its Assets or its operations or financial
results.  The Company has not violated nor breached any provision of any such
Company Leases, and all Obligations required to be performed by the Company
under any of such Company Leases have been fully, timely and properly performed.

 
-9-

--------------------------------------------------------------------------------

 

If requested by any of the Buyers, the Company has delivered to such Buyers
true, correct and complete copies of all Company Leases, including all
modifications and amendments thereto, whether in writing or otherwise.  The
Company has not received any written or oral notice to the effect that any of
the Company Leases will not be renewed at the termination of the term of such
Company Leases, or that any of such Company Leases will be renewed only at
higher rents.
 
6.13 Material Contracts.  A list of the Material Contracts is attached as
Schedule 6.13.  An accurate, current and complete copy of each of the Material
Contracts has been furnished to Buyers and/or is readily available as part of
the SEC Documents, and each of the Material Contracts constitutes the entire
agreement of the respective parties thereto relating to the subject matter
thereof.  There are no outstanding offers, bids, proposals or quotations made by
Company which, if accepted, would create a Material Contract with Company.  Each
of the Material Contracts is in full force and effect and is a valid and binding
Obligation of the parties thereto in accordance with the terms and conditions
thereof.  To the knowledge of the Company and its officers, all Obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been fully performed by all parties thereto, and no party
to any Material Contracts is in default with respect to any term or condition
thereof, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a default thereunder or would cause
the acceleration or modification of any Obligation of any party thereto or the
creation of any Encumbrance upon any of the Assets of the Company.  Further, the
Company has received no notice, nor does the Company have any knowledge, of any
pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.
 
6.14 Compliance with Laws.  The Company is and at all times has been in material
compliance with all Laws.  The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.
 
6.15 Intellectual Property.  The Company owns or possesses adequate and legally
enforceable  rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and all other intellectual property rights necessary to conduct its
business as now conducted. The Company does not have any knowledge of any
infringement by the Company of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other intellectual property rights of
others, and, to the knowledge of the Company, there is no Claim being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and the Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing.
 
6.16 Labor and Employment Matters.  The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened. To
the knowledge of the Company and its officers, none of the Company’s employees
is a member of a union and the Company believes that its relations with its
employees are good.  To the knowledge of the Company and its officers, the
Company has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.
 
6.17 Employee Benefit Plans.  Except as set forth in Schedule 6.17, the Company
does not have and has not ever maintained, and has no Obligations with respect
to any employee benefit plans or arrangements, including employee pension
benefit plans, as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), multiemployer plans, as defined in
Section 3(37) of ERISA, employee welfare benefit plans, as defined in Section
3(1) of ERISA, deferred compensation plans, stock option plans, bonus plans,
stock purchase plans, hospitalization, disability and other insurance plans,
severance or termination pay plans and policies, whether or not described in
Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Company participate (collectively, the “Employee Benefit Plans”).  To the
Company’s knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.  No withdrawal liability has
been incurred under any such Employee Benefit Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Benefit Plans, unless approved by the appropriate
Governmental Authority.  To the Company’s knowledge, the Company has promptly
paid and discharged all Obligations arising under ERISA of a character which if
unpaid or unperformed might result in the imposition of an Encumbrance against
any of its Assets or otherwise have a Material Adverse Effect.

 
-10-

--------------------------------------------------------------------------------

 

6.18 Tax Matters.  The Company has made and timely filed all Tax Returns
required by any jurisdiction to which it is subject, and each such Tax Return
has been prepared in compliance with all applicable Laws, and all such Tax
Returns are true and accurate in all respects.  Except and only to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.  The
Company has withheld and paid all Taxes to the appropriate Governmental
Authority required to have been withheld and paid in connection with amounts
paid or owing to any Person.  There is no Proceeding or Claim for refund now in
progress, pending or threatened against or with respect to the Company regarding
Taxes.
 
6.19 Insurance.  The Company is covered by valid, outstanding and enforceable
policies of insurance which were issued to it by reputable insurers of
recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”).  Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid.  None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.
 
6.20 Permits.  The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits.  All such Permits are valid and in full force and effect and the
Company is in material compliance with the respective requirements of all such
Permits.
 
6.21 Business Location.  The Company has no office or place of business other
than as identified on Schedule 6.21 and the Company’s principal places of
business and chief executive offices are indicated on Schedule 6.21.  All books
and records of the Company and other material Assets of the Company are held or
located at the principal offices of the Company indicated on Schedule 6.21.
 
6.22 Environmental Laws.  The Company is and has at all times been in compliance
with any and all applicable Environmental Requirements, and there are no pending
Claims against the Company relating to any Environmental Requirements, nor to
the best knowledge of the Company, is there any basis for any such Claims.
 
6.23 Illegal Payments.  Neither the Company, nor any director, officer, agent,
employee or other Person acting on behalf of the Company has, in the course of
his actions for, or on behalf of, the Company: (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 
-11-

--------------------------------------------------------------------------------

 

6.24 Related Party Transactions.  Except for arm’s length transactions pursuant
to which the Company makes payments in the Ordinary Course of Business upon
terms no less favorable than the Company could obtain from third parties, none
of the officers, directors or employees of the Company, nor any stockholders who
own, legally or beneficially, five percent (5%) or more of the issued and
outstanding shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner.  There are no Claims or
disputes of any nature or kind between the Company and any officer, director or
employee of the Company or any Material Shareholder, or between any of them,
relating to the Company and its business.
 
6.25 Internal Accounting Controls.  Except as set forth in the SEC Documents,
the Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
6.26 Acknowledgment Regarding Buyers’ Purchase of the Shares. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Buyer or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Buyer’s purchase of the Shares. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.
 
6.27 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to the best of its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration.
 
6.28 Brokerage Fees.  The Placement Agent is acting as a placement agent on
behalf of the Company in connection with the transactions contemplated
hereby.  The Company shall be responsible for the payment of any fees, financial
advisory fees, or brokers’ commissions owing to Placement Agent relating to or
arising out of the transactions contemplated hereby.  Except for the Placement
Agent, there is no Person acting on behalf of the Company who is entitled to or
has any claim for any financial advisory, brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.
 
6.29 Full Disclosure. All the representations and warranties made by Company
herein or in the Disclosure Schedules hereto, and all of the statements,
documents or other information pertaining to the transaction contemplated herein
made or given by Company, its agents or representatives, are complete and
accurate, and do not omit any information required to make the statements and
information provided, in light of the transaction contemplated herein and in
light of the circumstances under which they were made, not misleading, accurate
and meaningful.

 
-12-

--------------------------------------------------------------------------------

 

ARTICLE VII
COVENANTS
 
7.1 Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Articles VIII and IX of
this Agreement.
 
7.2 Form D. If required by applicable Law, the Company agrees to file a Form D
with respect to the Shares as required under Regulation D of the Securities Act
and to provide a copy thereof to each Buyer promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Shares, or obtain an
exemption for the Shares for sale to each of the Buyers at Closing pursuant to
this Agreement under applicable securities or “Blue Sky” Laws of the states of
the United States, and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.
 
7.3 Affirmative Covenants.
 
(a) Reporting Status; Listing.  So long as any Buyer owns, legally or
beneficially any of the Shares, the Company shall: (i) file in a timely manner
all reports required to be filed under the Securities Act, the Exchange Act or
any securities Laws and regulations thereof applicable to the Company of any
state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Buyer promptly after such
filing upon the Buyer’s request; (ii) not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination; (iii)
if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of any of the Shares consisting of Common Stock upon
the Principal Trading Market (subject to official notice of issuance) and, take
all reasonable action under its control to maintain the continued listing,
quotation and trading of its Common Stock on the Principal Trading Market, and
the Company shall comply in all respects with the Company’s reporting, filing
and other Obligations under the bylaws or rules of the Principal Trading Market,
the Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable.  The Company shall promptly provide to Buyers copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent that any such notices could in anyway have or be reasonably expected to
have a Material Adverse Effect.
 
(b) Rule 144.  With a view to making available to each Buyer the benefits of
Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Buyers to sell any of the
Shares to the public without registration, the Company represents and warrants
that: (i) the Company is, and has been for a period of at least ninety (90) days
immediately preceding the date hereof, subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act; (ii) the Company has filed all required
reports under Section 13 or 15(d) of the Exchange Act, as applicable, during the
twelve (12) months preceding the Closing Date (or for such shorter period that
the Company was required to file such reports); (iii) the Company is not an
issuer defined as a “Shell Company” (as hereinafter defined); and (iv) if the
Company has, at any time, been an issuer defined as a Shell Company, the Company
has: (A) not been an issuer defined as a Shell Company for at least six (6)
months prior to the Closing Date; and (B) has satisfied the requirements of Rule
144(i) (including, without limitation, the proper filing of “Form 10
information” at least six (6) months prior to the Closing Date).  For the
purposes hereof, the term “Shell Company” shall mean an issuer that meets the
description set forth under Rule 144(i)(1)(i).  In addition, so long as any
Buyer owns, legally or beneficially, any of the Shares, the Company shall, at
its sole expense:
 
(i) Make, keep and ensure that adequate current public information with respect
to the Company, as required in accordance with Rule 144, is publicly available;
 
(ii) furnish to each Buyer, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (b) such other
information as may be reasonably requested by each Buyer to permit each Buyer to
sell any of the Shares pursuant to Rule 144 without limitation or restriction;
and

 
-13-

--------------------------------------------------------------------------------

 

(iii) promptly at the request of each Buyer, give the Company’s transfer agent
instructions to the effect that, upon the transfer agent’s receipt from any
Buyer of a certificate (a “Rule 144 Certificate”) certifying that such Buyer’s
holding period (as determined in accordance with the provisions of Rule 144) for
any portion of the Shares which such Buyer proposes to sell (the “Securities
Being Sold”) is not less than six (6) months, and receipt by the transfer agent
of the “Rule 144 Opinion” (as hereinafter defined) from the Company or its
counsel (or from such Buyer and its counsel as permitted below), the transfer
agent is to effect the transfer of the Shares Being Sold and issue to such Buyer
or transferee(s) thereof one or more stock certificates representing the
transferred Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the transfer
agent’s books and records.  In this regard, upon each Buyer’s request, the
Company shall have an affirmative obligation to cause its counsel to promptly
issue to the transfer agent a legal opinion providing that, based on the Rule
144 Certificate, the Shares Being Sold were or may be sold, as applicable,
pursuant to the provisions of Rule 144, even in the absence of an effective
registration statement (the “Rule 144 Opinion”).  If the transfer agent requires
any additional documentation in connection with any proposed transfer by any
Buyer of any Securities Being Sold, the Company shall promptly deliver or cause
to be delivered to the transfer agent or to any other Person, all such
additional documentation as may be necessary to effectuate the transfer of the
Shares Being Sold and the issuance of an unlegended certificate to any
transferee thereof, all at the Company’s expense.
 
(c) Matters With Respect to Securities and Transfer Agent.
 
(i) Removal of Restrictive Legends.  In the event that any Buyer has any shares
of the Company’s Common Stock bearing any restrictive legends, and such Buyer,
through its counsel or other representatives, submits to the Company’s transfer
agent (“Transfer Agent”) any such shares for the removal of the restrictive
legends thereon, whether in connection with a sale of such shares pursuant to
any exemption to the registration requirements under the Securities Act, or
otherwise, and the Company and or its counsel refuses or fails for any reason
(except to the extent that such refusal or failure is based solely on applicable
Law that would prevent the removal of such restrictive legends) to render an
opinion of counsel or any other documents or certificates required for the
removal of the restrictive legends, then the Company hereby agrees and
acknowledges that such Buyer is hereby irrevocably and expressly authorized to
have counsel to such Buyer render any and all opinions and other certificates or
instruments which may be required for purposes of removing such restrictive
legends, and the Company hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Company,
issue any such shares without restrictive legends as instructed by such Buyer,
and surrender to a common carrier for overnight delivery to the address as
specified by such Buyer, certificates, registered in the name of such Buyer or
its designees, representing the shares of Common Stock to which such Buyer is
entitled, without any restrictive legends and otherwise freely transferable on
the books and records of the Company.
 
(ii) Authorized Agent of the Company.  The Company hereby irrevocably appoints
each Buyer and each Buyer’s counsel and its representatives, each as the
Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from each Buyer, or any counsel
or representatives of each Buyer, consistent with this Section 7.3(c). The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder.  In this regard, the Company
hereby confirms to the Transfer Agent and each Buyer that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Section 7.3(c) with regard to the matters contemplated herein, and
that each Buyer shall have the absolute right to provide a copy of this
Agreement to the Transfer Agent as evidence of the Company’s irrevocable
authority for each Buyer and Transfer Agent to process issuances, transfers and
legend removals upon instructions from each Buyer, or any counsel or
representatives of each Buyer, in each case as specifically contemplated in this
Section 7.3(c), without any further instructions, orders or confirmations from
the Company.  In addition, if requested by any Buyer, the Company agrees to use
its best good faith efforts to get an agreement executed by the Transfer Agent,
reasonably acceptable to each Buyer, pursuant to which the Transfer Agent agrees
and confirms that it will act in accordance with the terms of this
Section 7.3(c).

 
-14-

--------------------------------------------------------------------------------

 
 
(iii) Injunction and Specific Performance.  The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 7.3(c), each Buyer will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 7.3(c) by the
Company, each Buyer shall be entitled to obtain, in addition to all other rights
or remedies such Buyer may have, at law or in equity, an injunction restraining
such breach, without being required to show any actual damage or to post any
bond or other security, and/or to a decree for specific performance of the
provisions of this Section 7.3(c).
 
7.4 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Shares for general corporate purposes, including general and administrative
expenses, and for the repayment of any outstanding Indebtedness of the Company
or any of its Subsidiaries.
 
7.5 Fees and Expenses.  The Company agrees to pay to each Buyer (or any designee
or agent of the Buyers), upon demand, or to otherwise be responsible for the
payment of, any and all costs, fees, charges and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for any Buyer, and
of any experts and agents, which any Buyer may incur or which may otherwise be
due and payable in connection with: (i) any documentary stamp taxes, intangibles
taxes, recording fees, filing fees, or other similar taxes, fees or charges
imposed by or due to any Governmental Authority in connection with this
Agreement or any other Transaction Documents; (ii) the exercise or enforcement
of any of the rights of any Buyer under this Agreement or the Transaction
Documents; or (iii) the failure by the Company to perform or observe any of the
provisions of this Agreement or any of the Transaction Documents.  The
provisions of this Subsection shall survive the termination of this Agreement.
 
7.6 Public Disclosure of Buyers.  The Company shall not publicly disclose the
name of any Buyer, or include the name of any Buyer in any filing with the SEC
or any regulatory agency or Principal Trading Market, without the prior written
consent of such Buyer except: (a) as required by federal securities law in
connection with any registration statement contemplated by the Registration
Rights Agreement or (b) to the extent such disclosure is required by Law or
Principal Trading Market regulations, in which case the Company shall provide
Buyers with prior written notice of such disclosure permitted under this clause
(b).
 
ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL
 
The obligation of the Company hereunder to issue and sell the Shares to the
Buyers at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
8.1 Buyers shall have executed the Transaction Documents that require Buyers’
execution, and delivered them to the Company.
 
8.2 Each of the Buyers shall have paid the portion of the Purchase Price
applicable to such Buyer to the Company.
 
8.3 The representations and warranties of the Buyers shall be true and correct
in all material respects as of the date when made and as of the applicable
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyers shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyers at or prior to the applicable Closing Date.
 
8.4 The Company shall have obtained all governmental, regulatory or third party
consents and approvals necessary for the sale of the Shares.

 
-15-

--------------------------------------------------------------------------------

 

8.5 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.
 
8.6 Since the date of execution of this Agreement, no event or series of events
shall have occurred that resulted, or could reasonably be expected to result, in
a Material Adverse Effect.
 
8.7 Trading in the Common Stock shall not have been suspended by the U.S.
Securities and Commission or any Principal Trading Market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement.
 
8.8 The Escrow Agent shall have received the Minimum Purchase Proceeds.
 
8.9 The Company shall have consummated the SmartReceipt Acquisition prior to or
concurrent with the Initial Closing.
 
ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYERS’ OBLIGATIONS TO PURCHASE
 
The obligation of the Buyers hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyers’ sole benefit
and may be waived by the Buyers at any time in their sole discretion:
 
9.1 The Company shall have executed and delivered the Transaction Documents and
delivered the same to the Buyers.
 
9.2 The Company shall have delivered to each Buyer a certificate registered in
such Buyer’s name representing the number of Shares that such Buyer is
purchasing.
 
9.3 The representations and warranties of the Company and of Operating Sub shall
be true and correct in all material respects (except to the extent that any of
such representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
and Operating Sub shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and
Operating Sub at or prior to the Closing Date.
 
9.4 The Buyers shall have received an opinion of counsel to the Company, as of
the Initial Closing Date, in a form satisfactory to the Buyers and their
counsel.
 
9.5 The Company and Operating Sub shall have each executed and delivered to
Buyers a closing certificate in substance and form required by Buyers, which
closing certificate shall include and attach as exhibits: (i) a true copy of a
certificate of good standing evidencing the formation and good standing of the
Company and Operating Sub, as applicable, from the secretary of state (or
comparable office) from the jurisdiction in which they are each incorporated, as
of a date within ten (10) days of the Initial Closing Date; (ii) the Company’s
and Operating Sub’s Articles of Incorporation; (iii) the Company’s and Operating
Sub’s Bylaws; and (iv) copies of the resolutions of the board of directors of
the Company and Operating Sub, consistent with Section 6.3, as adopted by the
Company’s and Operating Sub’s board of directors in a form reasonably acceptable
to Buyers.

 
-16-

--------------------------------------------------------------------------------

 

9.6 No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.
 
9.7 The Escrow Agent shall have received the Minimum Purchase Proceeds.
 
9.8 The Company shall have consummated the SmartReceipt Acquisition prior to or
concurrent with the Initial Closing.
 
ARTICLE X
INDEMNIFICATION
 
10.1 Company’s Obligation to Indemnify.  In consideration of the Buyers’
execution and delivery of this Agreement and acquiring the Shares hereunder, and
in addition to all of the Company’s and Operating Sub’s other obligations under
this Agreement, the Company and Operating Sub, jointly and severally, hereby
agree to defend and indemnify each Buyer and each Buyer’s Affiliates and
subsidiaries, and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and the Company and Operating Sub do hereby
agree to hold the Buyer Indemnified Parties harmless, from and against any and
all Claims made, brought or asserted against the Buyer Indemnified Parties, or
any one of them, and the Company and Operating Sub hereby agree to pay or
reimburse the Buyer Indemnified Parties for any and all Claims payable by any of
the Buyer Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company or Operating Sub in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company or Operating Sub contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by any Person and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Shares, or the status of
the Buyers of any of the Shares, as a buyer and holder of such Shares in the
Company. To the extent that the foregoing undertaking by the Company and
Operating Sub may be unenforceable for any reason, the Company and Operating Sub
shall make the maximum contribution to the payment and satisfaction of each of
the Claims covered hereby, which is permissible under applicable Law.  The
Company will not be liable to any Buyer under this indemnity: (i) for any
settlement by a Buyer in connection with any Claim effected without the
Company’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; or (ii) to the extent, but only to the extent,
that a Claim is attributable to any Buyer’s breach of any of the
representations, warranties, covenants or agreements made by such Buyer in this
Agreement or in the other Transaction Documents.

 
-17-

--------------------------------------------------------------------------------

 

ARTICLE XI
MATTERS RELATING TO THE BUYERS
 
11.1 Independent Nature of Buyers’ Obligations and Rights.  The obligations of
each Buyer under this Agreement and the Transaction Documents are several and
not joint with the obligations of any other Buyer, and no Buyer shall be
responsible in any way for the performance of the obligations of any other Buyer
under any one or more of the Transaction Documents.  The decision of each Buyer
to purchase the Shares pursuant to the Transaction Documents has been made by
each such Buyer independently of any other Buyer and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries, if
any, which may have been made or given by any other Buyer or any of their
respective officers, directors, principals, employees, agents, counsel or
representatives (collectively, including the Buyer in question, the “Buyer
Representatives”).  No Buyer Representative shall have any liability to any
other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any.  Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with making its
investment hereunder and that no Buyer will be acting as agent of such other
Buyer in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any Proceeding for such purpose.  The Company and each of the Buyers
acknowledge that, for reasons of administrative convenience the Company has
elected to provide each of the Buyers with the same Transaction Documents for
the purpose of closing a transaction with multiple Buyers and not because it was
required or requested to do so by any Buyer.  In furtherance of the foregoing,
and not in limitation thereof, the Company and the Buyers acknowledge that
nothing contained in this Agreement or in any Transaction Document, and no
action taken by any Buyer pursuant thereto, shall be deemed to constitute any
two or more Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.
 
11.2 Equal Treatment of Buyers.  No consideration shall be offered or paid to
any Buyer to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents, unless the same consideration is also offered
to all of the other Buyers parties to the Transaction Documents.
 
ARTICLE XII
MISCELLANEOUS
 
12.1 Notices.  All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:
 
If to the Company:                                               Mobivity
Holdings Corp.
58 W. Buffalo St. #200
Chandler AZ 85225
Facsimile: (858) 712-4597


With a copy to:                                                        Greenberg
Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention:  Daniel K. Donahue
Facsimile: (949) 732-6501


 
If to the Buyers:
To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto



 
-18-

--------------------------------------------------------------------------------

 
 
unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day.  Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.
 
12.2 Entire Agreement.  This Agreement, including the Exhibits and Schedules
attached hereto and the documents delivered pursuant hereto, including the
Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents.
 
12.3 Successors and Assigns.  This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Company without the prior written consent of each
Buyer.  Subject to the foregoing and except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.
 
12.4 Binding Effect.  This Agreement shall be binding upon the parties hereto,
their respective successors and permitted assigns.
 
12.5 Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.
 
12.6 No Waiver.  No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.
 
12.7 Gender and Use of Singular and Plural.  All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.
 
12.8 Execution.  This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party.  In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.
 
12.9 Headings.  The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 
-19-

--------------------------------------------------------------------------------

 

12.10 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereby irrevocably waives any right it may have,
and agrees not to request, a jury trial for the adjudication of any dispute
hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby.  If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
12.11 Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.
 
12.12 Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.  Each Buyer shall be
responsible only for its own representations, warranties and covenants
hereunder.
 
12.13 Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.
 
12.14 Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.
 
12.15 Severability.  If any one of the provisions contained in this Agreement,
for any reason, shall be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall remain in full force and
effect and be construed as if the invalid, illegal or unenforceable provision
had never been contained herein.
 
12.16 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
12.17 WAIVER OF JURY TRIAL. THE BUYERS AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYERS AND THE COMPANY
ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYERS TO
PURCHASE THE NEW NOTES.

 
-20-

--------------------------------------------------------------------------------

 

12.18 Compliance with Federal Law.  The Company shall: (i) ensure that no Person
who owns a controlling interest in or otherwise controls the Company is or shall
at any time be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or in
any other similar lists of any Governmental Authority; (ii) not use or permit
the use of the proceeds of the purchase of the Shares to violate any of the
foreign asset control regulations of OFAC or any enabling statute, Executive
Order relating thereto or any other requirements or restrictions imposed by any
Governmental Authority; and (iii) comply with all applicable Lender Secrecy Act
(“BSA”) laws and regulations, as amended.
 
[SIGNATURES ON THE FOLLOWING PAGE]

 
-21-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.


COMPANY:


 
MOBIVITY HOLDINGS CORP., a Nevada corporation





By:                                                                
Name:  Dennis Becker
Title:  Chief Executive Officer


Date:  March 4, 2014


OPERATING SUB:


 
MOBIVITY, INC., a Nevada corporation





By:                                                                
Name:  Dennis Becker
Title:  Chief Executive Officer


Date:  March 4, 2014


BUYERS:


                                                                See Signature
pages for each Buyer attached

 
-22-

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT


WITH MOBIVITY HOLDINGS CORP.


By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.




FOR ENTITY
INVESTORS:                                                                      FOR
INDIVIDUAL INVESTORS:




________________________________________           Signature:
_________________________________
[Name of Entity]
Name: ____________________________________


By:            __________________________________


Name: ___________________________________           Signature:
_________________________________


Title:             _________________________________      Name:
____________________________________








WORK
ADDRESS:                                                                                     HOME
ADDRESS:


_________________________________                                          ____________________________________


________________________________                                            ____________________________________


Attention:
_________________________                                         Phone:
______________________________


Phone: ___________________________                                          SSN:
_______________________________


Fax ______________________________


E-mail ____________________________


Taxpayer ID# ______________________


 
Number of Shares to be Purchased: _________________
 


[EXECUTED SIGNATURE PAGES OF THE INVESTORS OMITTED]

 
-23-

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
FORM OF ESCROW AGREEMENT
 
 
 

 
-24-

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 

